Case 1:17-cv-01104-WJM-SKC Document 119 Filed 10/30/18 USDC Colorado Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:17-cv-1104-WJM-SKC


   Jennifer Loquasto,

                  Plaintiff,
   v.

   Ocwen Loan Servicing, LLC,

                  Defendant.


        STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE


             Plaintiff, JENNIFER LOQUASTO (“Plaintiff”) and Defendant, OCWEN
   LOAN SERVICING, LLC (“Defendant”) (jointly the “Parties”), hereby move this
   Honorable Court to dismiss the above-entitled action with prejudice. In support of
   this joint motion, the Parties state as follows:
        1.     This case is a consolidated matter, originally involving three plaintiffs
               (Theresa Prouty, Laticia Lewis, and Jennifer Loquasto) and one
               defendant (Ocwen Loan Servicing, LLC).
        2.     Defendant and plaintiffs Theresa Prouty and Laticia Lewis had
               previously settled their individual cases, and stipulations to dismiss were
               filed as to both plaintiffs, leaving Jennifer Loquasto as the sole remaining
               plaintiff.
        3.     Defendant and Jennifer Loquasto have reached a settlement in this action,
Case 1:17-cv-01104-WJM-SKC Document 119 Filed 10/30/18 USDC Colorado Page 2 of 4




             and have jointly entered into this Stipulation.
      4.     Defendant, without acknowledging liability or wrongdoing, and Plaintiff,
             without acknowledging liability or wrongdoing, have agreed to fully and
             completely settle this matter.
      5.     The Parties are to bear their own fees and costs.
      6.     The settlement between Plaintiff and Defendant is memorialized in a
             written settlement agreement, now fully executed by Plaintiff and the
             Defendant.
      7.     The Parties agree that this Court may proceed to dismiss this action in its
             entirety with prejudice as to Plaintiff’s individual claims, pursuant to Fed.
             R. Civ. P. 41(a)(1)(A)(ii).
      8.     The Parties agree that this Court shall retain jurisdiction over this matter
             to enforce the settlement agreement.


           WHEREFORE, the Parties jointly move this Court to dismiss the above-
   captioned action with prejudice.

                                              Hyde & Swigart, APC
   Date: October 30, 2018                     By: /s/David J. McGlothlin
                                              David J. McGlothlin, Esq.
                                              Hyde & Swigart, APC
                                              2633 E. Indian School Road, Suite 460
                                              Phoenix, AZ 85016
                                              Telephone: (602) 265-3332
                                              Fax: (602) 230-4482
                                              E-mail: david@westcoastlitigation.com
                                              Attorneys for Plaintiff




                                                2
Case 1:17-cv-01104-WJM-SKC Document 119 Filed 10/30/18 USDC Colorado Page 3 of 4




   Date: October 30, 2018            By: /s/Michael D. diFilipo
                                    Michael D. diFilipo, Esq.
                                    Murr Siler & Accomazzo, P.C.
                                    410 17th Street, Suite 2400
                                    Denver, Colorado 80202
                                    Telephone: 303-534-0311
                                    E-mail: mdifilipo@msa.legal
                                    Attorney for Defendant




                                       3
Case 1:17-cv-01104-WJM-SKC Document 119 Filed 10/30/18 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

                I, David J. McGlothlin, hereby certify that on October 30, 2018 a true and correct
   copy of this STIPULATION TO DISMISS ENTIRE ACTION WITH PREJUDICE was served
   on Defendant’s counsel by the Court’s CM/ECF Program, which will electronically mail notice
   to all counsel of record:

   Murr Siler & Accomazzo, P.C.
   Michael D. diFilipo
   410 17th Street, Suite 2400
   Denver, Colorado 80202
   Attorneys for Ocwen Loan Servicing, LLC


                                            Hyde & Swigart, APC
   Date: October 30, 2018                   By: s/ David J. McGlothlin
                                            David J. McGlothlin, Esq.
                                            Hyde & Swigart, APC
                                            2633 E. Indian School Road, Suite 460
                                            Phoenix, AZ 85016
                                            Telephone: (602) 265-3332
                                            Fax: (602) 230-4482
                                            E-mail: david@westcoastlitigation.com
                                            Attorneys for Plaintiff




                                              4
